DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-9 and 13-16 are pending. Claims 2-4, 10-12 and 17-25 are canceled. Claims 1, 5, 9 and 13 are currently amended. 
Applicant’s amendments to the claims will overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 10/28/2021.

Allowable Subject Matter
Claims 1, 5-9 and 13-16 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art Yup (US Pub No. 2010/0027783) discloses an Advanced Encryption Standard (AES) engine, a cipher key and computing a hash key using the received cipher key.  The computed hash key is stored in a storage memory.  The AES engine then receives a packet of data and encrypts the packet of data using the received cipher key.  The hash key from the storage memory is sent to a GHASH engine which is used to authenticate the packet of data.  Encrypting the packet of data is Yup, Abstract), SAILESHWAR et al. (US Pub No. 2019/0043600) discloses retrieving data from a memory in which data, an associated message authentication code (MAC) and an associated error correction code (ECC) are stored in a memory such that the data, MAC and ECC can be retrieved together in a single read transaction and written in a single write transaction.  Additional read transactions may be used to retrieve counters values that enable the retrieved MAC to be compared with a computed MAC.  Still further, node value values of an integrity tree may also be retrieved to enable hash values of the integrity tree to be verified (SAILSHAWAR, Abstract), Chhabra et al. (US Pub No. 2019/0220721) discloses producing ciphertext from input data, the GCM operation also calculates a Galois message authentication code (GMAC). A GMAC, which is more generally referred to as a ‘tag’ or ‘authentication tag’, is a few bytes of information used to authenticate a message (or transaction). In at least one embodiment, a multiplier function is used to calculate a GMAC based on the ciphertext blocks produced from the encryption of the plaintext blocks. The GMAC can be appended to the ciphertext. While AES-GCM is one possible type of encryption and authentication technique that may be used in one or more embodiments, it should be apparent to those in the art that any other suitable type of encryption and authentication may also be used (e.g., SHA-3, Hash message authentication code (HMAC), etc.). In one example, CCE may perform verification by generating a reference tag (or MAC) over the encrypted data with GCM and then comparing the reference tag to the authentication tag received with the transaction. (Chhabra, page 8, paragraphs 0076-0077), Shanbhogue et al. (US Pub No. 2020/0296099) discloses a link protection circuitry including an Shanbhogue, Abstract), SANDBERG et al. (US Pub No. 2021/0058237) discloses generating encrypted data to be stored in the memory, the encrypted data being based on target data and a first one-time-pad (OTP). In response to an OTP update event indicating that the first OTP is to be updated to a second OTP different to the first OTP, the memory security circuitry is configured to generate a re-encryption value based on the first OTP and the second OTP, and the memory security circuitry is configured to issue a re-encryption request to cause updated encrypted data to be generated in a downstream component based on the encrypted data and the re-encryption value and to cause the encrypted data to be replaced in the memory by the updated encrypted data (SANDBERG, Abstract), and Kim et al. (US Pub No. 2006/0126835) discloses a high-speed Galois Counter Mode-Advanced Encryption Standard (GCM-AES) block cipher apparatus and method is provided.  The apparatus can operate at a low clock frequency of 125 MHz and provide a 2 Gbps link encryption function in an Optical Line Termination (OLT) and an Optical Network Unit (ONU) of an Ethernet Passive Optical Network (EPON).  11-round block cipher of 128-bit input data is implemented using an 8-round Counter-AES (CTR-AES) block cipher module and a 3-round CTR-AES block cipher module, so that it is possible to provide a 1 Gbps link security function for an input frequency of 62.5 MHz and a 2 Gbps link security function for an input frequency of 125 MHz. (Kim, Abstract), however, the prior art taken alone or in combination does not teach or suggest “wherein the encryption circuitry is arranged to encrypt plaintext data blocks of a data packet of a trusted execution session greater than a data packet size threshold in sub-groups of plaintext data blocks that are smaller than the data packet size threshold; and wherein the transmitter further comprises a MAC authentication circuitry coupled with the plurality of buffers to a message authentication code (MAC) for each of the sub-groups of encrypted data blocks, and combine the at least two MACs a composite MAC for transmission with the data packet to allow a receiver of the data packet to authenticate decryption of the sub-groups of encrypted data blocks of the data packet of the trusted execution session” (as recited claim 1 and 9), in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/             Examiner, Art Unit 2437